DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendments filed on 01/05/2022.
In the application claims 1-20 are pending. 
Applicant’s arguments with respect to claims 1, 10 and 19 were fully considered; however, the arguments are moot in view of the new grounds of rejections.

Claim Objections
Claim 1is objected to because of the following informalities:
Claim 1 recites, “…retrieve the vehicle alert data file from a vehicle alert database; load data associated with the vehicle alert data file into a buffer …” in lines 12-13. Applicant is requested amend this to “…retrieve the first vehicle alert data file from a vehicle alert database; load data associated with the first. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-13, and 19- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Konet (US 2013/0214920 A1), in view of Massimo (US 2015/0314726 A1), and further in view of Van Wiemeersch (US 2017/0016266 A1); hereinafter, Van.
Consider claim 1, Konet teaches, a system for providing vehicle alerts, (Konet teaches, a system and “method of emanating a sound from a vehicle including detecting a transmission state and a brake state of the vehicle and determining whether a vehicle movement state indicates intent to move the vehicle from a stationary state based on the transmission state and the brake state.” See ¶ 0007) the system comprising: 
Konet teaches, a processor (14); and a memory (i.e. storage devices such as a ROM (Read Only Memory) device and a RAM (Random Access Memory) device) that includes instructions that, when executed by the processor, (Konet teaches, “the controller 14 preferably includes a microcomputer with a control program that controls the vehicle sound emanating system 10 as discussed herein. The controller 14 can also include other conventional components such as an input interface circuit, an output interface circuit, and storage devices such as a ROM (Read Only Memory) device and a RAM (Random Access Memory) device. The RAM and ROM store processing results and control programs that are run by the controller 14.” See ¶ 0016) cause the processor (14) to: 
Konet teaches, receive an ignition signal indicating a current status of an ignition of a vehicle, (Konet teaches, “the process begins when the controller 14 determines based on signals from the start switch 18 (e.g., an ignition or starter) that the vehicle 12 is started from an ‘off’ state to an ‘on’ or running state in step 100.” See ¶ 0019);
 
Konet teaches, receive a gear position signal indicating a current gear position of a transmission of the vehicle, (Konet teaches “controller 14 can determine that the vehicle 12 is in a stationary state when, for example, the transmission state detector 26 indicates that the vehicle transmission is in a park position or in a neutral position, or the brake state detector 24 indicates the emergency brake is on.” See ¶ 0020); 

Konet teaches, receive a vehicle speed signal indicating a current vehicle speed of the vehicle, (Konet teaches, “controller 14 can also determine that the vehicle 12 is in a stationary state when, for example, the speed sensor 22 indicates that the vehicle 12 is not moving, regardless of the positions of the transmission, the brake and the emergency brake.” See ¶ 0020. Konet teaches, “the controller 14 determines that the vehicle 12 is being accelerated, the processing continues to step 210. In step 210, the controller 14 determines based on the signals from the speed sensor 22 whether the speed of the vehicle 12 is not above a predetermined speed (a first prescribed speed). As long as the speed of the vehicle 12 is at or below a predetermined speed, the processing continues to step 220 and the controller 14 controls the VSP module 16 to increase the sound pressure level in relation to the acceleration (or speed) of the vehicle 12.” See ¶ 0029); 

Konet teaches, identify a first vehicle alert data file based on at least the ignition signal, the gear position signal, the vehicle speed signal, (Konet teaches, “the controller 14 determines that the vehicle movement state indicates intent to move the vehicle 12 from the stationary state. In this example, the vehicle movement state indicates intent to move the vehicle 12 when the transmission state is a non-motive state, such as a vehicle park position or a vehicle neutral position, and the brake state is a brake depressed state. Accordingly, processing continues to step 130 where the controller 14 controls the VSP module 16 to emanate an audible alert from the audio component 30 at a first sound pressure level while the vehicle 12 is in the stationary state.” See ¶ 0021); 

Konet teaches, retrieve the [first] vehicle alert data file from a vehicle alert database (Konet teaches, “storage devices such as a ROM (Read Only Memory) device and a RAM (Random Access Memory) device. The RAM and ROM store See ¶ 0016. Konet teaches, “the controller 14 controls the VSP module 16 to emanate an audible alert from the audio component 30 at a first sound pressure level while the vehicle 12 is in the stationary state.” See ¶ 0021. Konet teaches, “the controller 14 can control the VSP module 16 to emanate the take off sound at a second sound pressure level that is greater than the first sound pressure level upon first detecting that the brake state changes from the brake depressed state to the brake released state” See ¶ 0027.); 
Konet teaches, output alert at least one output device of the vehicle, Konet teaches, “the controller 14 controls the VSP module 16 to emanate an audible alert from the audio component 30” See ¶ 0021. 

With respect to, load data associated with the [first] vehicle alert data file into a buffer (RAM); and output contents of the buffer (RAM) to at least one output device of the vehicle, Konet teaches, “storage devices such as a ROM (Read Only Memory) device and a RAM (Random Access Memory) device. The RAM and ROM store processing results and control programs that are run by the controller 14.” See ¶ 0016. Therefore, it is Examiner’s position that, Konet’s controller load alert data file into the RAM; and output audible alert from the audio component 30 from the RAM is inherently taught by Konet; nonetheless, in an analogous art, Massimo teaches, “an acoustic signaling system for electric, hybrid vehicles or the like able to signal in an efficient way the presence of an electric vehicle” See ¶ 0010. Massimo teaches, “[t]he system S also comprises a storage unit M suitable for storing a plurality of different audio files.” See ¶ 0042. Massimo teaches, “digital audio processor DSP has: selection means COM received; processing means suitable for producing said electric piloting signal SP starting from the audio file F1 or F2 selected.” See ¶ 0054-0056. Massimo teaches, “the selection means of the digital audio processor DSP select and recover from the storage unit M the audio file corresponding to an alarm audio signal F1.” See ¶ 0063. Massimo teaches, “[t]he digital audio processor DSP selects and reads, from the storage unit M, the audio file corresponding to a proximity warning signal F2 and produces an electric piloting signal Sp suitable for commanding the piloting circuit A1 and, consequently, the piezoelectric loudspeaker L, in order to reproduce the proximity warning signal.” See ¶ 0084.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the invention of Konet and retrieve the audio file from the non-volatile memory and place it in the RAM, i.e. buffer and output audible alert sound from the Konet’s RAM, in order to have quick access to the sound that need to be output by the processor. 

With respect to, “in response to receiving a distress signal: identify second vehicle alert data file based on the distress signal, (Massimo teaches, “the audio files are selected between: at least a first audio file F1 relative to an alarm audio signal suitable for signaling an attempted theft of the electric vehicle V and/or an attempted break into the interior compartment of the electric vehicle V, when the vehicle is stopped; at least a second audio file F2 relative to a proximity warning audio signal suitable for signaling the approach of the electric vehicle V, when the vehicle is running.” See ¶ 0045-0047. The claimed “distress signal” is broad enough that either the disclosed “attempted theft” or the “proximity warning” would be reasonable interpretation.)

With respect to, retrieve the second vehicle alert data file from the vehicle alert database, Massimo teaches, “[t]he digital audio processor DSP has: selection means suitable for selecting one or more audio files F1 or F2 according to the type of command signal SCOM received; processing means suitable for producing said electric piloting signal SP starting from the audio file F1 or F2 selected.” See ¶ 0054-0056.)

With respect to, load data associated with the second vehicle alert data file into the buffer; and output the contents of the buffer to the at least one output device of the vehicle. Konet teaches, “storage devices such as a ROM (Read Only Memory) device and a RAM (Random Access Memory) device. The RAM and ROM store processing results and control programs that are run by the controller 14.” See ¶ 0016. Therefore, it is Examiner’s position that, Konet’s controller load alert data file into the RAM; and output audible alert from the audio component 30 from the RAM is inherently taught by Konet; nonetheless, Massimo teaches, “an acoustic signaling system for electric, hybrid vehicles or the like able to signal in an efficient way the presence of an electric vehicle” See ¶ 0010. Massimo teaches, “[t]he system S also comprises a storage unit M suitable for storing a plurality of different audio files.” See ¶ 0042. Massimo teaches, “digital audio processor DSP has: selection means suitable for selecting one or more COM received; processing means suitable for producing said electric piloting signal SP starting from the audio file F1 or F2 selected.” See ¶ 0054-0056. Massimo teaches, “the selection means of the digital audio processor DSP select and recover from the storage unit M the audio file corresponding to an alarm audio signal F1.” See ¶ 0063. Massimo teaches, “[t]he digital audio processor DSP selects and reads, from the storage unit M, the audio file corresponding to a proximity warning signal F2 and produces an electric piloting signal Sp suitable for commanding the piloting circuit A1 and, consequently, the piezoelectric loudspeaker L, in order to reproduce the proximity warning signal.” See ¶ 0084.

With respect to, in response to receiving a window open signal: determine a position of the vehicle in response to a determination that inclement weather is proximate the vehicle, Van teaches,  “[t]he system 100 may include aspects of a passive keyless entry/passive start (PEPS) system for rain detection, aspects of a power window system to provide for window closure (e.g., closure of front and rear door power windows, powered window side vents, power sunroofs and moon-roofs, as some examples), and aspects of a telematics system for user notification and configuration.” See ¶ 0024. Van teaches, “[t]he weather service 126 may be configured to provide information regarding forecasted weather conditions, and the backend server 122 may be configured to maintain location, window state or other information about the vehicle 102 that may be used to aid in rain determinations based on the forecasted weather conditions of the weather service 126.” See ¶ 0039. Van teaches, “the telematics control unit 114 of the vehicle 102 may send a current global positioning location of the vehicle the current windows status (e.g., which windows/vents/roofs are open) to the backend server 122 over the communication network 124.” See ¶ 0040.

With respect to, retrieve, in response to the position of the vehicle indicating that the vehicle is in a location (maintained locations of the vehicles 102) affected by the inclement weather (potential for rain), a third vehicle alert data file (send a notification) from the vehicle alert database, Van teaches, “[t]he backend server 122 may be further configured to access the weather service 126 to periodically or otherwise check the weather forecast for the maintained locations of the vehicles 102. When the weather forecast indicates a potential for rain, the backend server 122 may be configured to optionally send a notification to the mobile device 118 of the driver for instructions, e.g. close windows now, close right before rain, etc. When the weather service notifies about approaching rain the backend server 122 may sends an alert or other communication to the vehicle 102 to perform rain auto close actions.” See ¶ 0041.

With respect to, load data associated with the third vehicle alert data file into the buffer; output the contents of the buffer to the at least one output device of the vehicle, Van teaches, “[a] computer-readable medium (also referred to as a processor-readable medium) includes any non-transitory (e.g., tangible) medium that participates in providing data (e.g., instructions) that may be read by a computer (e.g., by a processor of a computing device)… Non-volatile media may include, for example, optical or magnetic disks and other persistent memory. Volatile media may include, for example, dynamic random access memory (DRAM), which typically constitutes a main memory… 

With respect to, discard the window open signal in response to the position of the vehicle indicating that the vehicle is in a location unaffected by the inclement weather, See Fig. 7 decision box 716. Van teaches, “the controller 108 identifies whether pre-conditions are met for activation of rain onset detection… If the pre-conditions are met, control passes to operation 704. Otherwise, the process 700 ends.” See ¶ 0070. Van teaches, “[a]t operation 716, the controller 108 determines whether the second-stage assessment confirms the rain condition. For example, if the rain sensor 112 indicates a wet condition, or if a humidity sensor confirms a humid condition, the controller 108 may identify the rain condition as confirmed, and may transition to operation 718. Otherwise, the process 700 ends.” See ¶ 0077.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Konet-Massimo and determine a potential for rain based on the telematics location data of the vehicle and the window operating status 

Consider claim 2, the system of claim 1, wherein the at least one output device includes an audio output device, Konet teaches, “the controller 14 controls the VSP module 16 to emanate an audible alert from the audio component 30 at a first sound pressure level while the vehicle 12 is in the stationary state.” See ¶ 0021.

Consider claim 3, the system of claim 1, wherein the at least one output device is disposed within a cabin of the vehicle, Examiner takes Official notice that it is well known in the art, at the time of filing, to alert the driver within the cabin of possible collision based on speed and direction of the vehicle.

Consider claim 4, the system of claim 1, wherein the at least one output device is disposed on an external portion of the vehicle, See Konet Fig. 1, audio component is mounted external to the vehicle. Konet teaches, “to control the vehicle to emit a VSP at appropriate times to warn pedestrians” See ¶ 0006.

Consider claim 10, a method for providing vehicle alerts, the method comprising: receiving an ignition signal indicating a current status of an ignition of a vehicle; receiving a gear position signal indicating a current gear position of a transmission of the vehicle; receiving a vehicle speed signal indicating a current vehicle speed of the See rejection of claim 1. 
With respect to, discarding the window open signal in response to the position of the vehicle indicating that the vehicle is in a garage, Van teaches, “[a]dditionally or alternately, the telematics control unit 114 may send to the backend server 122 information indicative of whether the vehicle 102 is identified as being parked outside or inside (e.g., determined based on onboard vehicle 102 sun load sensors to identify the sun load presented to the vehicle 102, based on the current location being associated with a garage or other indoor structure).” See ¶ 0040. See Fig. 7 decision box 702. Van teaches, “[i]f the pre-conditions are met, control passes to operation 704. Otherwise, the process 700 ends.” See ¶ 0070.

Consider claim 11, the method of claim 10, wherein the at least one output device includes an audio output device, See rejection of claim 2.

Consider claim 12, the method of claim 10, wherein the at least one output device is disposed within a cabin of the vehicle, See rejection of claim 3.

See rejection of claim 4.

Consider claim 19, a vehicle alert system comprising: a processor; and a memory that includes instructions that, when executed by the processor, cause the processor to: receive an ignition signal indicating a current status of an ignition of a vehicle; receive a gear position signal indicating a current gear position of a transmission of the vehicle; identify a first vehicle alert data file based on at least the ignition signal and the gear position signal; output a signal associated with the first vehicle alert data file to at least one output device of the vehicle; in response to receiving a distress signal: identify a second vehicle alert data file based on the distress signal; and output a signal associate with the second vehicle alert data file to the at least one output device of the vehicle; and in response to receiving a window open signal: determine a position of the vehicle in response to a determination that inclement weather is proximate the vehicle; identify, in response to the position of the vehicle indicating that the vehicle is in a location affected by the inclement weather, a third vehicle alert data file based on the window open signal, and output a signal associated with the third vehicle alert data file to the at least one output device of the vehicle; and discard the window open signal in response to the position of the vehicle indicating that the vehicle is in a location unaffected by the inclement weather, See rejection of claim 1. 

 See rejection of claim 2.

Claims 5, 6, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Konet (US 2013/0214920 A1), in view of Massimo (US 2015/0314726 A1), in view of Van Wiemeersch (US 2017/0016266 A1), and further in view of Bae (US 2011/0128161 A1).
Consider claim 5, the system of claim 1, wherein the instructions further cause the processor to, in response to a determination that: the ignition signal indicates that the current status of the ignition is on, (Fig. 2A step 100, Konet teaches, “the vehicle 12 is started from an ‘off’ state to an ‘on’ or running state in step 100.” See ¶ 0019) the gear position signal indicating the current gear position of the transmission is one of drive and reverse, (Fig. 2B, Step 150, Konet teaches, “the controller 14 determines whether the motive state is a vehicle forward movement position (e.g., a drive transmission position) or a vehicle reverse movement position (i.e., a reverse transmission position).” See ¶ 0024.) and the vehicle speed signal indicates that the current vehicle speed is greater than 0, (Konet teaches, “the controller 14 will determine in step 160 that the vehicle 12 is moving. Thus, the processing will continue to step 200. In step 200, the controller 14 can monitor the signals from the accelerator position sensor 20, the signals from the speed sensor 22, or both, to determine whether the vehicle 12 is being accelerated. If the controller 14 determines that the vehicle 12 is being accelerated, the processing continues to step 210.” See ¶ 0029 and Fig. 2B.)
, Bae teaches, “sensing device is provided on the vehicle for detecting a pedestrian within a predetermined zone around the vehicle. A warning device on the vehicle generates a warning signal perceived by the pedestrian outside the vehicle indicating a presence of the vehicle. A speed sensor senses a speed of the vehicle. A controller is configured to receive a signal from the sensing device indicating the detection of the pedestrian within the predetermined zone. The controller determines whether the speed of the vehicle is within a predetermine speed range. The controller actuates the warning device for warning the pedestrian of the close proximity to the vehicle in response to determining the vehicle traveling at a respective speed is within the predetermined speed range and detecting the presence of the pedestrian within the predetermined zone.” See ¶ 0005.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Konet-Massimo-Van and detect object and pedestrian near the vehicle and have the “controller actuates the warning device for warning the pedestrian of the close proximity to the vehicle in response to determining the vehicle traveling at a respective speed is within the predetermined speed range and detecting the presence of the pedestrian within the predetermined zone” as suggested by Bae, in an effort to avoid collision with the pedestrians. 

Consider claim 6, the system of claim 5, wherein the first vehicle alert data file corresponds to a collision vehicle alert data file in response to a determination that the object is within the sensor range of the vehicle, See Bae ¶ 0005.

Consider claim 14, the method of claim 10, further comprising, in response to a determination that: the ignition signal indicates that the current status of the ignition is on, the gear position signal indicating the current gear position of the transmission is one of drive and reverse, and the vehicle speed signal indicates that the current vehicle speed is greater than 0, determining whether an object is within a sensor range of the vehicle, See rejection of claim 5.

Consider claim 15, the method of claim 14, wherein the vehicle first alert data file corresponds to a collision vehicle alert data file in response to a determination that the object is within the sensor range of the vehicle, See rejection of claim 6.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Konet (US 2013/0214920 A1), in view of Massimo (US 2015/0314726 A1), in view of Van Wiemeersch (US 2017/0016266 A1), and further in view of Rao (US 2012/0050021 A1).
Consider claim 7, the system of claim 1, Konet teaches, wherein the instructions further cause the processor to, in response to a determination that: the ignition signal indicates that the current status of the ignition is off, Fig. 2A Step 100, the gear position signal indicating the current gear position of the transmission is park, “the transmission state detector 26 indicates that the vehicle transmission is in a park position or in a neutral position, or the brake state detector 24 indicates the emergency brake is on.” See ¶ 0020 Fig. 2A step 140. Konet teaches, the vehicle speed signal indicates that the current vehicle speed is 0, Konet teaches, “the speed 

Rao teaches, a vehicle door signal indicates that a vehicle door is in an open condition, (See Rao Fig. 5 steps, 170, 180) determine, based on a rear occupant signal, whether a first occupant is present in a rear seat (See Rao Fig. 5 step, 150) of the vehicle, (Rao teaches, “a method and system for alerting a driver (or other responsible party) to a situation where a human, a non-human animal, or an inanimate object may have been inadvertently left in the rear seating area of a parked vehicle.” See ¶ 0002. Rao teaches, “If the rear seat is occupied, door switches are again monitored (160) with a flag=1 set if a rear door is open (170). If the driver's door remains open (180, YES) the method returns to block 160.” See ¶ 0038.)
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Konet-Massimo-Van and have a system for alerting a driver to a situation where a human, a non-human animal, or an inanimate object may have been inadvertently left in the rear seating area of a parked vehicle in order to prevent a terrible loss of life. 

See rejection of claim 7.

Claims 8, 9, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Konet (US 2013/0214920 A1), in view of Massimo (US 2015/0314726 A1), in view of Rao (US 2012/0050021 A1), in view of Van Wiemeersch (US 2017/0016266 A1), and further in view of Harper (US 2019/0359128 A1).
Consider claim 8, the system of claim 7, wherein the instructions further cause the processor to: 
Rao teaches, determine, after a predetermined period, (Step 190) whether a front occupant signal (Step 290) indicates that a second occupant (driver) is present in a front seat of the vehicle, (Rao teaches, “in FIG. 5. In the algorithm it is assumed that occupancy monitoring is performed only for rear seating positions; however the same monitoring can be performed for front seat positions assuming the correct sensors are provided.” See ¶ 0035); and 
Rao teaches, in response to a determination that the front occupant signal indicates that the second occupant is not in the front seat of the vehicle (Step 290) and in response to a determination that the, after the predetermine period, (Step 190) a subsequent rear occupant signal (Step 290) indicates that the first occupant is present Rao teaches, “[w]hen the driver's door is closed (indicating that the driver has left the vehicle), a timer is started at block 190. The rear doors are then monitored (200) and if no rear door is open (210, NO) the flag value is checked (220)… Rear seating row occupancy is checked again (290) and when the threshold time has elapsed (300, YES), if the rear seats are occupied (310, YES) the alert is activated (240).” See ¶ 0038.)

With respect to, determine an ambient noise compensation value based on ambient noise detected in an environment external to the vehicle, in an analogous art, Harper teaches, “autonomous vehicle can include acoustic arrays on one or more exterior surfaces of the autonomous vehicle, which, at least in some examples, can be used to steer beams of acoustic energy (i.e., acoustic beam steering). These acoustic arrays can have speakers configured to output beams of acoustic energy, which can provide notification to pedestrians, for instance of a presence of the autonomous vehicle or a potential collision.” See ¶ 0020. Harper teaches, “[t]he processor(s) 106 can implement function(s) 108 to operate the acoustic array 102A… the function(s) 108 implemented can include, but are not limited to, a delay calculator, a gain calculator, a beam steering algorithm, an adaptive beam steering algorithm, an environment compensator, an audio signal modulator, an ambient noise compensator, and a signal converter.” See ¶ 0027. Harper teaches, “[t]he ambient noise compensator can receive data representing ambient noise (e.g., from a microphone) and process the data to output data representing gain compensation. The data representing the gain compensation can be indicative of ambient noise levels in the environment external to See ¶ 0030.
It would have been obvious for one of ordinary skilled in the art at the time of invention to modify the combination of Konet-Massimo-Van-Rao and have an autonomous vehicle that can include acoustic arrays on one or more exterior surfaces of the autonomous vehicle and have an ambient noise compensator can receive data representing ambient noise (e.g., from a microphone) and process the data to output data representing gain compensation, as suggested by Harper, in order to determine proper gain for the output signal to effectively alert the pedestrians. 

Consider claim 9, the system of claim 8, wherein the vehicle first alert data file corresponds to an occupant detected vehicle alert data file, Rao teaches, “[t]he alert may be in any form that will inform the driver or other responsible person of the rear seating row occupancy condition. The alert may be an audible signal produced by a vehicle-mounted speaker 52, or an antenna 54 may be used to transmit the alert to a receiving device (key fob, cell phone, Personal Digital Assistant (PDA), etc.) carried by the driver. If desired, a responsible person, service, or agency other than the driver may be alerted by a cell phone call, text message, or other means of wireless communication.” See ¶ 0039.

See rejection of claim 8.

Consider claim 18, the method of claim 17, wherein the first vehicle alert data file corresponds to an occupant detected vehicle alert data file, See rejection of claim 9. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S KHAN whose telephone number is (571)270-5146.  The examiner can normally be reached on 9:00 am to 6:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A. Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OMER S KHAN/Primary Examiner, Art Unit 2683